Citation Nr: 0419680	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date than January 30, 
2003, for special monthly pension at the housebound rate.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from July 1963 to 
July 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran special monthly pension 
at the housebound rate, effective April 7, 2003.  In a July 
2003 decision review officer decision, the veteran was 
granted an earlier effective date to January 30, 2003. 

It is noted that in a July 2003 letter, the veteran withdrew 
his claim for service connection for diabetes.  


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO determined that 
the veteran was permanently and totally incapable of engaging 
in substantially gainful employment; his non-service 
connected schizophrenia was rated as 70 percent disabling.  

2.  The veteran filed his claim for special monthly pension 
on April 7, 2003.

3.  In a May 2003 rating decision, the RO granted special 
monthly pension by reason of being housebound; for pension 
purposes; the veteran had a 100 percent rating for congestive 
heart failure, and a 70 percent rating for schizophrenia.  

4.  The veteran was diagnosed with congestive heart failure 
on January 30, 2003, at a VA Medical Center.  



CONCLUSION OF LAW

An effective date prior to January 30, 2003, for the grant of 
nonservice-connected disability pension benefits is not 
warranted. 38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 U.S.C.A. 
§ § 3.155, 3.157, 3.351, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted entitlement to pension benefits in a 
March 1977 rating decision.  A July 1979 rating decision 
determined that the veteran was no longer permanently and 
totally disabled.  

The veteran's claim for a nonservice-connected pension was 
denied in a February 1982 rating decision.  

At the time of a July 1983 rating decision, the veteran's 
pension had been restored, and his non-service connected 
schizophrenia was rated as 100 percent disabling.  

In a February 1986 rating decision, the RO determined that 
the veteran was no longer so disabled as to be precluded from 
engaging in substantial gainful occupation.  His psychiatric 
rating was 50 percent, and his diabetes was continued at 10 
percent.  

In a June 1986 rating decision, the RO determined that the 
veteran continued to be permanently and totally incapable of 
engaging in substantially gainful employment.  It was noted 
that the veteran had been hospitalized in March and April 
1986 for blackouts and anxiety.  His non-service connected 
schizophrenia was rated as 70 percent disabling.  

In a June 1990 decision, the RO continued the veteran's 
entitlement to pension.

In a January 2001 application for compensation or pension, in 
the box for "nature and history of disabilities, the veteran 
wrote "nervous condition and mental illness", and wrote 
that he was receiving NSC pension.  He explained on the form 
that the application was for "comp only."  

VA Medical Center treatment records from 2002 and January 
2003 show that the veteran continued to receive treatment and 
medication for his schizophrenia, diabetes, and hypertension.

The veteran was seen at the VA Medical Center on January 30, 
2003, with concerns about his chronic obstructive pulmonary 
disease.  An addendum noted that it looked like congestive 
heart failure.  

The veteran was admitted to the Bryan LG Medical Center on 
February 2, 2003.  When the veteran's physical was taken, the 
examiner's impression was four weeks of dyspnea with 
bilateral pleural effusion, left more than right, and 
probably additional congestive changes on the chest x-ray.  
The examiner suspected biventricular congestive heart 
failure.  A consultation report provided an impression of 
congestive heart failure.  

In the veteran's April 2003 claim for special monthly 
pension, he asserted that his schizophrenia and heart 
condition should have been rated as 100 percent disabling.  

In an April 2003 rating decision, the RO denied the veteran's 
claim of service connection for schizophrenia, after 
determining that the evidence was not new and material.  

In a May 2003 rating decision, the RO granted special monthly 
pension by reason of being housebound effective April 7, 
2003.  The RO denied special monthly pension based on the 
need for aid and attendance.  It was noted that for pension 
purposes, the veteran had a 100 percent rating for congestive 
heart failure and hypertension, and that he had a 70 percent 
rating for schizophrenia.  

In a July 2003 statement, the veteran wrote that he had been 
hospitalized at Lincoln General from February 1, to February 
8, 2003, for congestive heart failure, so he assumed that the 
diagnosis had to have occurred before this.  

In a July 2003 rating decision, the RO granted an earlier 
effective date to January 30, 2003, for special monthly 
pension by reason of being housebound.  


Compliance with the Veterans Claims Assistance Act of 2000

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for special monthly 
pension benefits, and he was given the notices required under 
VCAA in April 2003.  Subsequently, his claim was granted, and 
he filed a notice of disagreement as to the effective date 
assigned for the increase in his benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the June 2003 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The veteran claims that he is entitled to an effective date 
earlier than January 30, 2003, for special monthly pension at 
the housebound rate.  He filed his claim for special monthly 
pension on April 7, 2003.  The veteran was assigned an 
effective date of January 30, 2003, because VA treatment 
records showed a diagnosis of congestive heart failure, which 
allowed a 100 percent rating for the veteran's cardiovascular 
disability.  This accompanied with the veteran's 70 percent 
rating for his schizophrenia meets the requirements for a 
special monthly pension rating under 38 C.F.R. § 3.351(d) (1) 
at the housebound rate.  

The regulation regarding special monthly pension at the 
housebound rate is as follows:

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter) the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

38 C.F.R. § 3.351(d) (2002).

VA regulations provides that the assignment of an effective 
date for an award of an increase in compensation is the date 
of receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(o).  The effective date regulations 
for special monthly pension at the housebound rate 
specifically provide that except as provided in 38 C.F.R. 
§ 3.400 (o)(2), the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.401.  

38 C.F.R. § 3.400(o)(2) provides that an effective date may 
be assigned from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date is the date of receipt of 
the claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(2003).

As noted above, 38 C.F.R. § 3.157 states that an examination 
report can be accepted as an informal claim for benefits if 
the report relates to a disability which may establish 
entitlement.  In this instance, the veteran was diagnosed 
with congestive heart failure when he was seen at the VA 
Medical Center on January 30, 2003.  As such diagnosis was 
enough to warrant a 100 percent cardiovascular rating, when 
this is coupled with the fact that the veteran was already in 
receipt of a 70 percent rating for his schizophrenia, this 
treatment record is enough to constitute an informal claim 
for special monthly pension at the housebound rate under 
38 C.F.R. § 3.351(d)(1).  

In this instance, the veteran's claim for special monthly 
pension at the housebound rate was received on April 7, 2003.  
Since it was factually ascertainable that the veteran was 
entitled to a 100 percent rating for his cardiovascular 
disability on January 30, 2003, pursuant to Servello v. 
Derwinski, id., and 38 C.F.R. 
§ 3.400 (o)(2), January 30, 2003, is the appropriate 
effective date for the assignment of the veteran's special 
monthly pension at the housebound rate.  The evidence does 
not show that the veteran had filed an informal claim for 
special monthly pension at the housebound rate earlier than 
this date.  Similarly, it was not factually ascertainable for 
any point during the one year prior to the April 7, 2003, 
date that the veteran filed his claim for special monthly 
pension.  Although the veteran was treated for schizophrenia, 
hypertension and diabetes for the period from April 7, 2002, 
to April 7, 2003, it was not until January 30, 2002, that the 
evidence showed that the veteran met the criteria for a 100 
percent rating for any disability.  In this instance, the 
diagnosis of congestive heart failure is enough to warrant a 
100 percent rating for a cardiovascular disability.  
Accordingly, an effective date earlier than January 30, 2003, 
for special monthly pension at the housebound rate is denied.

Since the preponderance of the evidence is against an 
effective date earlier than January 30, 2003, for special 
monthly pension based on the housebound rate for the reasons 
stated above, the benefit-of-the-doubt rule does not apply 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than January 30, 2003, for the 
award of nonservice-connected pension benefits with special 
monthly pension based on the housebound rate is denied.





________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



